Title: From Thomas Jefferson to James Monroe, 20 July 1802
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Washington July 20. 1802.
          
          I recieved lately a letter from Genl. Lawson solliciting a charity which he desired me to send through your hands. I had yielded last year to an application of the same nature from him and although I think his habits & conduct render him less entitled to it than many others on whom it might be bestowed, yet (pour la derniere fois) I inclose for him 30. Dollars which I must ask you to apply to his use as you may think most serviceable for him. I set out tomorrow morning & shall be at Monticello on Sunday. Accept assurances of my affectionate esteem.
          
            Th: Jefferson
          
        